Citation Nr: 9906633	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-41 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating greater than 20 percent for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1980 to October 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1996 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for an increased rating.


FINDINGS OF FACT

1.  All necessary evidence for an equitable disposition of 
the veteran's claim has been developed.

2.  A low back disability is manifested by moderate 
limitation of motion of the lumbar spine, with pain that 
radiates down her legs and is associated with paresthesia, 
with reduced motor strength on her left side, and with 
constant pain, and pain on use requiring a back brace, and 
resulting in severe functional impairment.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for a lower back 
disability are met.  38 U.S.C. § 1155 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5289, 5292, 5293, 5294, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1998); that is, she has presented a claim that is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  She has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA, or are not already associated with her claims 
folder, are available.  The Board accordingly finds that the 
duty to assist her, as mandated by 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998), has been satisfied.

The veteran was awarded service connection for a back 
disability in a rating decision dated March 1992 after a 
review of the evidence then of record.  Specifically, the RO 
noted that the her service medical records (SMRs) indicated a 
history of back pain since a heavy lifting injury in 1987, 
with subsequent injury in June 1991, a renewal of the 
veteran's profile restricting physical duties in August 1991, 
and assigned a noncompensable evaluation for a disability 
characterized as "chronic lumbar strain", under Diagnostic 
Code of 5295.  The initial evaluation was subsequently 
increased to 10 and 20 percent evaluations in rating 
decisions dated February 1997, and January 1998, 
respectively.  

As indicated above, the veteran contends that her low back 
disability is more severe than currently evaluated.  After a 
review of the record, the Board finds that these contentions 
are supported by the evidence, inasmuch as a 40 percent 
rating is appropriate.

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1998) (Schedule).  The current 20 percent rating for 
lumbosacral strain is contemplated by Diagnostic Code 5295.  
Those criteria stipulate that lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position, is evaluated as 
20 percent disabling.  A 20 percent rating is also 
contemplated by Diagnostic Code 5292, which contemplates 
moderate limitation of the lumbar spine, and Diagnostic Code 
5293, which evaluates moderate intervertebral disc syndrome, 
with recurring attacks, as 20 percent disabling.  

A rating greater than that currently in effect contemplates 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaithe's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, and is evaluated as 40 
percent disabling under Diagnostic Code 5295.  Sacro-iliac 
injury and weakness is contemplated by Diagnostic Code 5294 
and is also evaluated under those criteria.  A greater rating 
is also contemplated by ankylosis of the lumbar spine under 
Diagnostic Code 5289.  Unfavorable ankylosis contemplates a 
50 percent evaluation, while favorable ankylosis contemplates 
a 40 percent evaluation.  Severe limitation of motion of the 
lumbar spine is contemplated by Diagnostic Code 5292, and 
evaluated as 40 percent disabling.  Intervertebral disc 
syndrome is contemplated by Diagnostic Code 5293.  A 40 
percent rating is contemplated by severe intervertebral disc 
syndrome, where recurring attacks are present with little 
intermittent relief; while pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief, is evaluated as 60 percent disabling.  

The recent medical evidence includes two VA rating 
examinations, and copies of treatment records from a VA 
medical center.  The report of the September 1997 examination 
shows that the veteran complained of constant low back pain, 
which becomes aggravated on coughing, and that bending, 
stooping, mopping, lifting weights, squatting, and driving 
were becoming difficult for her.  The objective findings were 
that she walks independently, although it was difficult for 
her to walk on her heels, and she could walk a few steps on 
her tiptoes.  There was mild diffuse tenderness of her low 
back.  Her straight leg raise test was positive for low back 
pain at "-5 degrees bilaterally."  Her range of motion was 
40 degrees of forward flexion, 20 degrees of backward 
extension, 20 degrees of left lateral extension, 20 degrees 
of right lateral flexion, rotation of 20 degrees to both the 
left and the right.  The examiner indicated that the above 
range of motion was with pain.  No neurological involvement 
was noted.  The diagnosis was chronic low back pain with 
normal x-ray findings.  The examiner commented that the 
veteran's functional loss was as the veteran had described in 
her subjective complaints.  

An orthopedic consultation record, dated September 1997, 
shows that light duty was recommended for the veteran pending 
further diagnoses.  A neurosurgery consultation note, dated 
August 1997, shows that the veteran's low back pain radiates 
down her legs and is associated with paresthesia, that her 
motor strength was reduced in her left side, and that she had 
reproducible pain over the sacrum.  A medical record dated 
July 1997 shows that the veteran was wearing a back brace, 
and that she had worsening, incapacitating back pain which 
was interfering with her ability to do her job.  A 
neurosurgery note, dated only March 12, lists an impression 
of mechanical instability, and notes dated February 1997, 
October 1996, and August 1996, show that the veteran was 
again seen for low back pain.  

The report of the veteran January 1997 VA rating examination 
shows that the veteran walked very slowly and cautiously 
without a cane.  Her range of motion was recorded as 19 
degrees of forward flexion, 14 degrees of backward extension, 
20 degrees of left lateral flexion, and 26 degrees of right 
lateral flexion.  The examiner also stated that there was 
objective evidence of moderate pain on motion.  The diagnosis 
was of degenerative arthritis of the lumbosacral spine.  

The veteran also testified during her personal hearing that 
she required a TENS unit in order to be able to sleep at 
night.  

While the veteran's range of motion was most restricted 
during the January 1997 examination, her reported range of 
motion results for both examinations clearly support moderate 
limitation of motion, evaluated as 20 percent disabling under 
Diagnostic Code 5292.  However, because the findings do not 
show that her range of motion was severely limited, a 40 
percent rating for severe limitation of motion of the lumbar 
spine is not warranted under those diagnostic criteria.  

However, that does not end the inquiry.  The Board notes that 
the veteran exhibited pain during her range of motion 
examination; that she exhibited reproducible pain over the 
sacrum on objective examination; that she was functionally 
impaired from performing tasks that required bending, 
stooping, mopping, lifting weights, squatting, and driving; 
that her back pain radiated down her legs and is associated 
with paresthesia, that her motor strength was reduced in her 
left side; that there was mild diffuse tenderness of her low 
back; that she wore a back brace, and that she had worsening, 
incapacitating back pain which was interfering with her 
ability to do her job.  In De Luca v. Brown, the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court") held that when the veteran 
has testified under oath to increasing pain on use, and where 
there was medical evidence substantiating these 'flare-ups', 
that when musculoskeletal system disabilities are evaluated, 
pain on use is to be considered along with the criteria set 
forth in the diagnostic codes to determine the level of 
functional impairment.  8 Vet. App. 202, 206 (1995).  

The Board finds that these considerations are satisfied. As 
there is objective evidence supporting the veteran's 
contentions of impairment, the Bord determines that her 
disability is the functional equivalent of severe 
intervertebral disc syndrome, which is evaluated as 40 
percent disabling under Diagnostic Code 5293.  

However, the Board also finds that a rating greater than 40 
is not warranted, as the medical evidence does not 
demonstrate pronounced intervertebral disc syndrome, that is, 
there is no evidence to show sciatic neuropathy, demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  In addition, the medical 
evidence also does not demonstrate unfavorable ankylosis of 
the lumbar spine so that a greater rating would be 
appropriate under those criteria.  




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for a low back disorder is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals




